 In the Matter Of CHERRY RIVET COMPANYandINTERNATIONAL UNION7UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENT WORK-ERs OF AMERICA (UAW-CIO) LOCAL 509Case No. R-5009SUPPLEMENTAL DECISIONANDDIRECTIONSTATEMENT OF THE CASEJuly14, 1943On March 27, 1943, the National Labor Relations Board issued aDecision and Direction of Election in this proceeding."Pursuant tothe Direction of Election an election by secret ballot was conductedon April 13,1943, under the direction and supervision of the RegionalDirector for the Twenty-first Region(Los Angeles,California).OnApril 27, 1943, the Regional Director,acting pursuant to Article III,Section 10,of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, issued an Election Report, copies ofwhich were duly served upon the parties.As to the balloting and itsresults, the Regional Director reported as follows :Approximate number of eligible`oters---------------------- 129Total ballots cast -------------------------------------------99Total ballots challenged-------------------------------------5Total void ballots-------------------------------------------2Total valid votes counted------------------------------------92Votes cast for International Union, United Automobile, Aircraftand Agricultural Implement Workers of America (UAW-CIO)Local 509-------------------------------------------------46Votes cast against International Union, United Automobile Air-craft and Agricultural Implement Workers of America (UAW-CIO) Local 509-------------------------------------------46In view of the fact that the counting of the challengedballots isessential to determine the results of the election,the Regional Directorinvestigated the validity of the five challenged ballots and reportedhis findingsand recommendationswith respect to eachof them. Since148 N. L.R. B. 680.51 N. L. R. R, No. 65..315 316DECISIONSOF NATIONALLABOR RELA!FIONS BOARDthe evidence with respect to the challenged ballots was in conflict, theRegional Director recommended that the Board direct a hearing onsaid challenges.On May 13, 1943, Cherry Rivet Company, herein called the Com-pany, filed Objections to the-Election Report.These relate solely tothe Regional Director's recommendations with respect to the chal-lenged ballots and not to the conduct of the election.On May 13, 1943,International Union, United Automobile, Aircraft and AgriculturalImplement Workers of America (UAW-CIO) Local 509, herein calledthe Union, filed a reply to the Objections to the Election Report madeby the Company.Pursuant to an Order of the Board, and pursuant to notice, a hearingwas held on May 31, June 1, 2, and 4, 1943, at Los Angeles, California,before Daniel J. Harrington, Trial Examiner.The Company and theUnion appeared and participated.All parties were afforded anopportunity to be heard, to examine and cross-examine witnesses, tointroduce evidence bearing on the issues, and to file briefs with theBoard.Upon the record so made, the Election Report, the Objections ofthe Company, and the record previously made, the Board makes thefollowing :FINDINGS OF FACT11In its Decision and Direction of Election the Board found appro-priate, in accordance with the stipulation of the parties, a unit whichexcluded among others, supervisory employees with the right to hireand discharge.It directed that an election be held among the em-ployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction,including those temporarily laid off, but excluding those who hadsince quit or been discharged for cause.At the election, the ballot of Franklin O'Brien was challenged by'the Board's agent, and the ballots of Edward du Domaine, JamesFielder and Roy Cope were challenged by the Union on the groundthat they were supervisory employees and outside the appropriate unit.The ballot of Robert Ashman was challenged by the Company on theground that he was not an employee of the Company at the time theelection was held.,Franklin O'Brien-hasbeen a leadman in the gun assembly depart-ment since January 1943 and is immediately under the jurisdiction ofthe shop superintendent.There are about eight employees in the de-partment, O'Brien being the most experienced.He works the samehours as the other employees, spending 7 out of the 8 daily workinghours doing the same work as the other employees and the other hour CHERRY RIVET COMPANY317in checking their work.Like the other employees, he is hourly paidbut receives about 10 cents per hour more than they do. - He has noauthority to hire and discharge, or to recommend such action.Hemakes no regular reports on the work of the employees under hissupervision, but if asked by his superiors about the work of suchemployees he would orally comment on their work, which commentmight or might not have influence.Although the occasion has neverarisen,O'Brien would report insubordination of employees under himto the shop superintendent or to the assistant plant manager.O'Brienhas nothing to do with the formation or effectuation of Companypolicy.He has signed termination and transfer slips and pay raiseforms of employees. This, however, appears to be a formality, its onlypurpose being to inform the leadmen of such happenings, and suchslips and forms are previously signed by higher supervisory officialsof the Company.O'Brien is never consulted about transfer, of em-ployees to his department.We find that O'Brien comes within theappropriate unit and he is therefore entitled to vote.We shall orderhis ballot counted.James Fielder--hasbeen employed by the Company since January1941 and has been machine shop leadman since about April 1, 1942.With four other employees he is engaged in maintenance work onoperating machines in the plant.Fielder's immediate superior, shopsuperintendent Tammi, outlines the work to be done and Fielder thenassignsit to the other employees.At the time of his appointment asleadman; Tammi told Fielder "to look after things" and Fielder tookthe lead in his department because he was the oldest and most expe-rienced employee.He works thesamehours as the other employees,spending 7 of the 8 daily working hours doing the same work as theydo.He is hourly paid and does not receive more than 10 cents per hourin excessof the othermen.He hasno authority to hire and dischargeor to recommend such action.Fielder makes no formal reports orrecommendations to any supervisor with respect to the four employeesunder him.. As in thecaseof O'Brien, Fielder's oral comments onthe work of the employees under him might or might not influence hissuperiors.He testified that he has never signed termination or trans-fer slips.He has nothing to do with the formation or effectuation ofcompany policy.We find that Fielder is within the unit found to beappropriate and shall order that his ballot be opened and counted.Roy Cope-isa leadman in the gun inspection department of theCompany. Employees in his department inspect parts purchased bythe Company for use in its manufacturing operation. Cope performsthis type of work and in addition checks the reports of the three orfour other employees in the department.He too is paid on an hourlybasisand does not earn more than 10 cents per hour in excess of the 318DECISIONS OF NATIONAL- LABOR RELATIONIS BOARDhighest paid employee under him.He has no authority to hire ordischarge or to recommend such action. If any of Cope's superiorsshould ask him about the employees under him, it would be his dutyto give an accurate appraisal.He has nothing to do with companypolicy.As in the case of other leadmen, he has signed slips and formsmerely as a formality.We find that Cope is within the unit foundappropriate and thus entitled to vote.We shall therefore order thathis ballot be opened and counted.Edward du Domain-wassenior leadman in the rivet inspectiondepartment of the Company until May 7, 1943, when he left to enterthe armed forces.Employees in this department, numbering aboutsix, check rivets and make out reports which du Domaine checked.He had no authority to hire or discharge or to recommend such action.Like the other employees in his department, du Domaine was hourlypaid at a rate which did not exceed 10 cents more thanthe next highestpaid employee.He had nothing to do with company policy and signedslips and forms as a formality.We find that du Domaine was withinthe appropriate unit on the date of the election and therefore shall,order that his ballot be opened and counted.RobertAshman-Ashman was employed by the Company in thegun inspection department. The testimony as to the facts surroundinghis severance is in conflict.According to Ashman, he was laid off onMarch 15, 1943, because of a shortage of materials, but with theassurance of the assistant plant manager that he would be recalledwhen there was work available for him. On the date of his severance,Ashman requested a certificate of availability with which he secured a.,job with another firm which he held as of the date of the hearing.About a week after March 15, he called'the Company to inquire aboutreturning to work.He spoke to the assistant personnel director andto his former leadmen who told him there was no work available. Thefollowing week he repeated the call with the same results.The Company's version of the severance is that Ashman was per-manently discharged.On March 15, according to the Company, hewas told by the assistant plant' manager that he would have to belaid off because of a shortage of material, and simultaneously there-with, was offered a transfer to either the gun assembly or to the rivetdepartment, in both of which he had previously worked.When Ash-man refused to accept any transfer, the assistant plant manager feltthat he was not being cooperative with the Company or appreciativeof past favors shown him, and thereupon discharged him, telling himthat he was through with the Company.We find it unnecessary to resolve the conflict as to what was said toAshman at the time of his severance.Ashman's termination slip 22 The termination slip is a Company record.There is no evidence to show that it wasever exhibited to Ashman. CHERRY RIVET COMPANY319states that he was laid off due to a shortage of material but that he wasineligible for rehire.It is apparent that the termination slip wasmade up on March 15, almost a month before the election, and that asof that day the Company considered Ashman's employment as havingbeen permanently terminated and did not intend to reemploy him.Consequently, we find that Ashman was discharged prior to the dateof eligibility and was ineligible to vote in the election.Accordingly,we shall sustain the challenge to his ballot.CONCLUSIONFor the reasons indicated above we conclude and find that FranklinO'Brien, James Fielder, Roy Cope, and Edward du Domaine wereeligible to vote in the election and their ballots are hereby declaredvalid.We further find that Robert Ashman was ineligible to yote inthe election and hereby declare his ballot invalid.Since the resultsof the election may depend upon the counting of the four challengedballots declared valid, we shall direct that they be opened and counted.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 10, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, if is herebyDIIEEc TED, that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Cherry RivetCompany, Los Angeles, California, the Regional Director for theTwenty-first Region shall, pursuant to the Rules and Regulations ofthe Board, set forth above, and subject to Article III, Section 10, ofsaid Rules and Regulations, within ten (10) days from the date of thisDirection, open and count the ballots of Franklin O'Brien, JamesFielder, Roy Cope, and Edward du Domaine, and shall thereafterprepare and cause to be served upon the parties in this proceedinga Supplemental Election Report, embodying therein his findings andhis recommendations as to the results of the balloting.MR. GERARD D. REILLY took no part in the consideration of the aboveSupplemental Decision and Direction.